Citation Nr: 1127721	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-03 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-operative residuals of a left medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued a rating of 20 percent for the Veteran's left knee disorder.

The issue of a right knee disorder, due to post-operative residuals of a left medial meniscectomy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran's post-operative left medial meniscectomy is manifested by subjective complaints of pain, with radiographic studies revealing degenerative joint disease, objective findings of swelling, and painful motion from at least zero to 120 degrees; objective findings of a slightly positive McMurray's sign on the left were also reported.  

3.  The degenerative joint disease of the left knee does not limit flexion to less than 30 degrees, even taking into consideration the pain on motion, and there is no limitation of extension.

4.  The Veteran's post-operative left medial meniscectomy residuals do not result in disability due to instability or subluxation.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for Veteran's post-operative left medial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59,4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his increased rating claim in September 2005.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in November 2005 and December 2009.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a statement of the case (SSOC) was issued in April 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in a March 2006 letter.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and private treatment records were obtained and associated with his claims file.  He was also afforded VA medical examinations in February 2003, November 2005, and January 2010 to assess the current nature of his claimed disability. The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disability.  

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service- connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.

The Board notes that the Veteran's left knee disorder is currently rated under Diagnostic Code 5257, which rates based on recurrent subluxation or lateral instability.


5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

The Board notes the VA General Counsel has held that a veteran who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees.  See 38 C.F.R. Part 4, Plate II.

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

5256
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)


5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59.

The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2009).  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Factual Background and Analysis

The Veteran was granted service connection for post-operative left medial meniscectomy with a 10 percent evaluation from December 14, 1978 in an August 1979 rating decision.  It was noted that the Veteran's torn meniscus was excised in 1978 and that he had additional medial ligament weakness.  In an August 2004 rating decision the Veteran was granted an increased evaluation to 20 percent disabling based on clinical evidence that the Veteran's continued knee pain required injections and pain medications, and because a February 2003 VA examination had noted a slight positive McMurray, x-rays showed mild degenerative joint disease and the Veteran complained of pain upon ambulation.  The Veteran filed the current increased rating claim in September 2005.

Treatment records from Dr. R.F. from May 2002 noted the Veteran had a full range of motion of his left knee without pain.  He had mild tenderness with palpation.  He had no swelling or redness of the joint.  He was assessed with arthralgia of questionable etiology.

Treatment records from Dr. J.C.S. from September 2002 noted that the Veteran had mild irritability of his left knee, without warmth or effusions.  His knees were nontender and were stable.  In October 2002, he was noted to have a good range of motion of the left knee with tenderness over the medial joint line.

Treatment records from Dr. N.M.S. from May 2005 show that the Veteran complained of left knee pain with activity.  He reported taking Naprosyn was helpful in relieving his pain.  On examination he had some mild medial joint line tenderness of his knee.  A May 2005 x-ray was read to reveal mild medial compartment osteoarthritis of the left knee.  In July 2005, he complained of pain in the medial aspect of his left knee.  On examination he had medial joint line tenderness.  He was given a cortisone injection.  In September 2005, the Veteran continued to complain of left knee pain with activity, but reported he had significant benefit from the cortisone injection.

Additional private treatment records contained in the claims file show that the Veteran has lumbar radiculopathy which affects (weakness and numbness) his bilateral lower extremities.

A November 2005 fee-basis examination noted the Veteran's left knee meniscectomy history, and that February 2003 x-rays showed some degenerative changes.  He reported receiving cortisone shots beginning in 2004.  He stated that the pain in his left knee did not occur daily, but would occur if he walked more than a half hour continuously, when he squatted or kneeled, and in colder weather.  He denied any locking or instability.  He reported swelling of the knee with pain "about three times a year."  Physical examination of his left knee was within normal limits.  He had mild puffiness over the medial meniscus, and mild left retropatellar crepitation.  There was no recurrent subluxation, locking, or joint effusion.  He did not have ankylosis of the joint.  Range of motion testing revealed flexion to 125 degrees bilaterally, and extension to zero degrees bilaterally.  There was no pain, fatigue, weakness, lack or endurance, or incoordination after repetitive use or during flare up.  It was the examiner's opinion that the Veteran's range of motion (zero to 125 degrees) represented his normal range of motion based on his size.  Drawer and McMurray tests were within normal limits.  X-rays taken in conjunction with the examination were read to reveal mild degenerative joint disease in the left knee and patella, and were otherwise normal.  The examiner diagnosed postoperative medial meniscectomy of the left knee, with degenerative joint disease and patellar chondromalacia.

In April 2008, the Veteran sought VA treatment for his left knee pain, and requested and received a brace.  

In January 2010, the Veteran was afforded a VA joints examination; his claims file was reviewed in conjunction with the examination.  The Veteran reported stiffness, pain and weakness of his joint.  He denied instability, giving way, or episodes of dislocation or subluxation.  He also reported moderate flare-ups of symptoms on a weekly basis.  Precipitating factors were his activity level and cold weather.  He felt that there was loss of range of motion during a flare-up because his pain was increased and he was unable to bend his knee as much.  On physical examination, the Veteran's gait was noted to be normal.  He had crepitus of the left knee without instability.  Range of motion testing revealed that the Veteran had extension to zero and flexion to 130.  Following repetitive range of motion testing the Veteran's flexion decreased to 120 degrees.  There was objective evidence of pain following repetitive range of motion testing.  X-rays taken in conjunction with the examination were read to show mild degenerative joint disease.

The post-operative residuals of a left medial meniscectomy are currently rated under Diagnostic Code 5257, which provides criteria for rating knees based on instability and subluxation.  The August 2004 rating decision which increased the Veteran's rating for his left knee disability took into account both the slightly positive McMurray test and history of a meniscectomy and the Veteran's complaints of painful ambulation and x-ray evidence of degenerative joint disease.  Since the 20 percent rating has been assigned based upon the Veteran's complaints of pain, x-ray evidence of degenerative joint disease, a positive McMurray's test, and treatment with steroid injections, the Board will review whether a higher rating is appropriate under both the Diagnostic Code for instability/subluxation, or the Diagnostic Codes for arthritis/limitation of motion, to include consideration of whether separate compensable ratings are warranted

Diagnostic Code 5257 provides ratings based upon mild, moderate, or severe recurrent subluxation or lateral instability.  VA examiners and private physician have not indicated the Veteran has instability or laxity.  The Veteran has stated to VA examiners that he does not have instability or giving way.  While a 2003 VA examination noted a mildly positive McMurray's test, later testing showed negative McMurray tests.  The Board finds that there are no subjective or objective finding of subluxation or lateral instability, and a separate compensable rating under Diagnostic Code 5257 is not warranted.  Instead, the disability is primarily due to the pain and limitation of motion in the knee and must be rated on that basis.  

Under Diagnostic Code 5003 degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Where there is x-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Diagnostic Code, a 10 percent rating is for assignment for each major joint affected.

The Veteran's claims file contains x-ray evidence that the Veteran has mild degenerative joint disease.  Of the Veteran's VA examinations and orthopedic consultations, his examination from January 2010 provided the most limited range of motion.  With pain upon repetition the Veteran's left knee had flexion to 120 degrees.  His extension has consistently been noted to be at zero degrees.  Limitation of flexion to less than 30 degrees has never been shown, even taking into consideration the pain and other symptoms he experiences.  For these reasons, the Board finds that a disability rating in excess of 20 percent is not warranted on the basis of functional loss due to pain, or on the basis of weakened movement, excess fatigability, or pain on movement.  See 38 C.F.R.§§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  As such, the Veteran does not meet the criteria for an increased rating based on limitation of motion.  Additionally, there is no medical evidence of ankylosis of the knee and no evidence of impairment of the tibia or fibula.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, including pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   Here, the Board finds that the Veteran is credible in reporting that his left knee is painful with increased activity and during cold weather.  There was evidence of decreased range of motion with repetitive use.  However, as the rating criteria are based upon the degree of loss of motion an increased rating under range of motion diagnostic codes was not warranted.  Additionally, the Veteran has denied instability, so an increased rating for subluxation or instability is also not warranted.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010).  In this case there are no exceptional or unusual factors with regard to the Veteran's post-operative residuals of a left knee meniscectomy.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no evidence of recurrent hospitalizations and the Veteran retired from working in 2009 after 30 years (during all of which the Veteran was service connected for his knee disorder).  Consequently, referral for extraschedular consideration is not warranted.  

The Board notes that in some instances a claim for increase arguably includes a claim for unemployability benefits.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part of an increased rating claim when such claim is raised by the record).  However, the VA examination conducted in January 2010 reflects that the Veteran is retired based on age or duration of work, rather than based on impairment due to his knee.  

For all the foregoing reasons, the Veteran's claim for entitlement to rating in excess of 20 percent for post-operative residuals of a left medial meniscectomy must be denied.  The Board has considered staged ratings, Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 20 percent for post-operative residuals of a left medial meniscectomy is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


